January 23, 2014




                                 JUDGMENT

                 The Fourteenth Court of Appeals
      MUTUAL OF OMAHA LIFE INSURANCE COMPANY, Appellant

NO. 14-13-00050-CV                          V.

                        JOHNNY COSTELLO, Appellee
                     ________________________________

      This cause, an appeal from the judgment in favor of appellee, Johnny
Costello, signed November 30, 2012, was heard on the transcript of the record.
We have inspected the record and find error. We therefore REVERSE the trial
court’s summary judgment orders and REMAND the cause for proceedings in
accordance with the court’s opinion.

      We further order that all costs incurred by reason of this appeal be paid by
appellee, Johnny Costello.

      We further order this decision certified below for observance.